Citation Nr: 1428009	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for depression.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, including the initial decision of April 2009, which granted service connection and assigned a 50 percent rating for depression.  

The Veteran appealed this decision and in a November 2009 rating decision, the RO increased the disability evaluation for depression to 70 percent disabling.  As this was not the highest rating available for this disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).

While the Veteran initially indicated on his February 2010 VA Form 9 substantive appeal that he wanted a BVA hearing at a local VA office, he later in February 2010 clarified through his representative that he was actually requesting an informal conference with a Decision Review Officer (DRO) and did not want a Board hearing.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last evaluated by VA for compensation purposes in April 2010.  The duty to assist does not require that a claim be remanded solely because of the passage of time if an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Veteran's Veterans Service Organization (VSO) representative, who had worked with him for four years at that point, submitted a lay statement indicating that she felt if the Veteran continued on his current trajectory and continued to work, that he would have problems such as his license being suspended or he would hurt someone or himself.  Also, at the time of the April 2010 VA examination, the examiner indicated the Veteran did not suffer from delusions but did have hallucinations, which were not persistent.  The Veteran's wife; however, submitted a statement in June 2010 that the Veteran was hallucinating and having delusions daily and several times per day, and that he did not think clearly or rationally.  Numerous statements also indicated that the Veteran was worried about being fired or having to quit soon because of his mental disability.  

Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's depression.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Also, in an April 2010 mental health session at the VA medical center (VAMC), the Veteran indicated he was considering applying for Social Security disability benefits.  The Veteran also indicated in a June 2010 informal conference report that his social worker stated he should apply for Social Security disability.  Given that four years have passed, it is possible the Veteran has since applied for Social Security and relevant records should be obtained if they exist.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Any updated VAMC treatment records related to the Veteran's depression should also be obtained, as the most recent records currently associated with the claims file are from July 2010.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to determine if he has filed for Social Security disability benefits.  

If the Veteran has filed such a claim, contact the Social Security Administration and take appropriate action to request all decisions and records, including medical records, associated with any claim for Social Security disability benefits.

All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files, and the Veteran should be notified.

2.  Obtain any outstanding VAMC treatment records from July 2010 through present related to the Veteran's depression.  All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files.

3.  Schedule the Veteran for an examination in order to determine the current level of severity of his service-connected depression.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished. 

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



